                           THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

Rick Pansiera,

         On behalf of himself and those                Case No. 1:19-CV-01042
         similarly situated,
                                                       Judge Timothy S. Black
                 Plaintiff,

         v.

The Home City Ice Company,

                 Defendant.


                               AGREED PROTECTIVE ORDER

         Pursuant to Rule 26 of the Federal Rules of Civil Procedure and for good cause shown, the

Court hereby enters the following Protective Order. Plaintiff and Defendant may be hereinafter

collectively referred to as “the Parties,” or individually as a “Party.”

         This Protective Order is to preserve and maintain the confidentiality of certain personal

and corporate proprietary and/or financial information, trade secrets, or commercially sensitive

business information (“Confidential Information”) that may be disclosed or obtained by the Parties

through testimony and/or the production of certain records by and between the Parties during the

course of discovery. Notwithstanding the foregoing, excluded from Confidential Information is

information acquired from the public domain. The Parties agree that good cause exists for this

Protective Order to preserve the legitimate privacy interests of sources of Confidential Information

that have not been released to the public and which the Parties may mutually seek production of

through their respective discovery requests. The Court specifically finds that good cause exists for

this Protective Order.




51720269v.2
       1.      This Protective Order shall govern the disclosure and use of Confidential

Information produced in connection with this litigation. All information which is or has been

produced or discovered in this litigation, regardless of whether designated CONFIDENTIAL as

described below, shall be used solely for the prosecution or defense of this litigation unless the

information is available to the general public without a breach of the terms of this Protective Order.

The measures designated by the Parties in this Protective Order are reasonable and will not

prejudice anyone or unduly burden the Court.

       2.      This Protective Order is necessary to preserve the legitimate proprietary and

privacy interests of sources of information and establishes a procedure for disclosing Confidential

Information to the Parties in this litigation, imposes obligations on persons receiving Confidential

Information to protect it from unauthorized use or disclosure, and establishes a procedure for

challenging confidentiality designations.

       3.      By entering into this Protective Order the Parties do not intend to waive any

objections raised in response to discovery, nor does this Protective Order in any way obligate any

Party to produce any specific documents or records in the future which a Party deems inappropriate

for production.

       4.      Any documents produced subject to the terms of this Protective Order shall be

considered Confidential Information and shall be given confidential treatment as described below.

All documents produced subject to this Protective Order shall be designated or stamped

CONFIDENTIAL.

       5.      Neither Party shall be obligated to challenge a CONFIDENTIAL designation at the

time it is made, and failure to do so shall not preclude or prejudice a subsequent challenge thereto.

In the event a Party disagrees at any stage with a CONFIDENTIAL designation, that Party shall




                                                  2
provide to the disclosing Party written notice of its disagreement with the designation. The Parties

shall first try to dispose of such dispute in good faith on an informal basis. If the dispute cannot be

resolved, either Party may request appropriate relief from the Court by way of a further motion.

Such relief may be requested on an expedited basis. The disclosing Party shall have the burden of

proving that the information has been properly designated CONFIDENTIAL. In the event the

Court determines that the contested information is not Confidential Information, the

CONFIDENTIAL designation shall be deemed to have been removed from the subject document

and information contained therein. Nothing herein shall prohibit either Party from seeking relief

from the Court to remove a CONFIDENTIAL designation, nor shall it prohibit a Party from

seeking to reinstate a CONFIDENTIAL designation that has been removed pursuant to this

paragraph. Unless and until the CONFIDENTIAL designation is removed, or in the event such

designation is reinstated, use of such Confidential Information shall be governed by the Protective

Order, except to the extent otherwise ordered by the Court.

        6.      Documents designated as CONFIDENTIAL will include documents containing

sensitive personal or financial information, corporate proprietary and/or financial information,

trade secrets, or commercially sensitive business information. Additional documents may be later

identified which shall also be considered Confidential Information and such records shall be given

similar protections pursuant to this Protective Order as specifically designated by the Parties during

the course of this litigation.

        7.      Confidential Information shall not be exhibited, disseminated, copied, or in any

way communicated to anyone for any purpose whatsoever, other than in conjunction with this

litigation.




                                                  3
       8.      Neither the receiving Party nor its representatives shall disclose documents

designated as CONFIDENTIAL, other than to the following persons:

       a.      All attorneys for the Parties, including in-house attorneys and outside counsel, and
               their assistants, associates, paralegals, clerks, stenographic personnel, and those
               individuals specifically acting at the direction of counsel;

       b.      Representative employees of each Party or any of their designated counsel of record
               in this action;

       c.      Independent consultants or experts consulted or retained by any Party whose
               assistance is necessary for the preparation of trial of this specific action; provided
               that such individuals (i) abide by the terms of this Protective Order; and (ii) execute
               and comply with a substantially similar form as Exhibit A;

       d.      Witnesses for each Party provided that such witnesses expressly agree to comply
               with the terms of this Protective Order and provided that such witnesses shall be
               allowed to review the Confidential Information, but shall not be provided with
               copies of the Confidential Information; and

       e.      The Court (including any agent of the Court) and any court reporter used during
               depositions.

       9.      This Protective Order does not authorize filing protected materials under seal. No

document may be filed with the Court under seal without prior permission as to each such filing,

upon motion and for good cause shown, including the legal basis for filing under seal. See Procter

& Gamble Co. v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996). Unless the Court orders otherwise,

all sealed documents shall be filed according to S.D. Ohio Civ. R. 79.3.

       10.     In the event that the non-designating Party plans to file with the Court any materials

that have been designated as CONFIDENTIAL, the non-designating Party shall inform the

designating party of its intention at least ten (10) days prior to such filing, and the designating

Party may move the Court to permit the Parties to file such materials under seal. The parties agree

to work together to extend filing deadlines when necessary to allow time for this notification

process.




                                                 4
       11.     Nothing in this Protective Order precludes or limits a Party from viewing its own

Confidential Information.

       12.     Nothing herein is intended to alter or modify the applicability of Federal Rule of

Civil Procedure 5.2 to this case. The redactions expressly authorized by Rule 5.2 may be made

without further application to the Court.

       13.     The use of documents designated as CONFIDENTIAL at trial or hearing shall be

addressed in any pre-trial or pre-hearing order or by a stipulation submitted by the Parties to

comport with the Court’s pre-trial or pre-hearing filing deadlines.

       14.     Documents designated as CONFIDENTIAL or any other Confidential Information

subject to this Protective Order shall not be made public by counsel for the receiving Party or

divulged to anyone other than the persons entitled to access such information under Paragraph 8.

       15.     The agreement of the Parties to this Protective Order shall not be construed as an

agreement or admission: (i) that any material or document designed as CONFIDENTIAL is, in

fact, Confidential Information; (ii) as to the correctness or truth of any allegation made or position

taken relative to any matter designated as CONFIDENTIAL; or (iii) with respect to the

authenticity, competency, relevance, or materiality of any document or thing designated as

CONFIDENTIAL.

       16.     The testimony of any witness deposed on oral examination shall be deemed as

CONFIDENTIAL for a period of fourteen (14) days after receipt by counsel of the transcript of

the deposition. The fact that a question posed at a deposition would elicit Confidential Information

shall not be grounds for an objection. If counsel believes that the deposition transcript or a portion

thereof contains Confidential Information, counsel shall, (a) either orally at the deposition, or (b)

in writing within the fourteen day period, designate as CONFIDENTIAL by page and line number




                                                  5
to opposing counsel those portions of the transcript constituting Confidential Information. The

Stipulation of Confidentiality shall not preclude counsel for the Parties from using during any

deposition in this action any documents or information that has been designated as

CONFIDENTIAL and the use of such materials during depositions in this action does not waive

the terms of this Protective Order.

        17.     Nothing shall prevent disclosure beyond the terms of this Protective Order if any

Party expressly consents to such disclosure, either in writing or in the record of any proceeding in

this litigation, or if the Court, after notice to all affected Parties, orders such disclosure.

        18.     The disclosure of a document or information by one Party or non-party to a Party

without designating it as CONFIDENTIAL shall not constitute a waiver of any Party’s right to

designate such document or information as CONFIDENTIAL. If any party required to produce

documents or other information inadvertently produces or has inadvertently produced in this

litigation any Confidential Information without marking it appropriately, the producing party may

give written notice to the receiving party or parties, including appropriately designated and

stamped copies of the material, that the document or information is deemed Designated Pursuant

To This Protective Order and should be treated as such in accordance with the provisions of this

Protective Order. Upon notification of the Confidential Information, the receiving party shall use

its best efforts to collect all copies of the inadvertently produced document or other information

from all parties not entitled to access to such document or information had it been properly

designated, and the document or other information shall thereafter be treated as if it have been

timely Designated Pursuant To This Protective Order. If the receiving party is subject to excessive

costs or burdens in connection with undertaking to comply with the provisions of this Paragraph,

then the producing party shall reimburse the receiving party for the reasonable expenses incurred




                                                    6
in connection therewith. In no event, however, shall the inadvertent disclosure by the producing

party of documents or other information without the appropriate Confidential Designation be

deemed to be a waiver in whole or in part of the producing party’s claim of confidentiality, either

as to the specific information disclosed or as to any other information relating thereto or on the

same or a related subject.

       19.     The parties acknowledge that regardless of the disclosing party’s reasonable

diligence, an inadvertent disclosure of information or documents which are subject to attorney-

client privilege, the joint-defense privilege or common interest doctrine, or attorney-work product

documents or information (“privileged information”) may occur. The parties therefore agree that

if an inadvertent disclosure of privileged information occurs or has occurred, the producing party

shall notify the receiving parties of the inadvertent disclosure and identify the document or

documents that the producing party asserts are subject to privilege, together with an explanation

of the privilege(s) asserted. After the producing party asserts a privilege as to documents already

produced, the receiving party shall have ten (10) days to return the specified material or

information and any copies pending any ruling by the Court concerning the validity of the

producing party’s privilege assertion. The fact that such privileged documents are produced,

inadvertently or otherwise, shall not be construed as a waiver of any applicable attorney-client

privilege and/or work product doctrine. This Protective Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d). Nothing contained herein is

intended to or shall serve to limit a Party’s right to conduct a review of documents, ESI or

information (including metadata) for relevance, responsiveness and/or segregation of privileged

information before production. This Protective Order does not authorize or require disclosure of

documents or information protected by or subject to claims of privilege or protection. The




                                                7
production of documents, electronically stored information (“ESI”) or information containing

privilege information, whether inadvertent or otherwise, is not a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding.

       20.     The provisions of the Protective Order shall survive the conclusion of this litigation.

This Court retains jurisdiction to adjudicate any disputes arising between the Parties or otherwise

concerning the terms of this Protective Order.

       21.     This Protective Order shall not prohibit disclosure of Confidential Information to

the Court or Court personnel (including any Court for purposes of appellate review) at any time.

       22.     At the conclusion of this litigation, outside counsel may retain copies of the

pleadings, and may retain documents, things, copies, and samples to the extent they include or

reflect the receiving party’s attorneys’ work product and may retain one file copy of all materials

produced in this litigation. The obligation on outside counsel to maintain the confidentiality of

materials designated as CONFIDENTIAL under this Order shall be deemed continuing. All other

copies of CONFIDENTIAL documents produced by any party shall be returned by counsel of

record to the producing party that provided the documents, with a certification that all such material

has been returned or, alternatively, counsel of record may submit a certification that all such

material has been destroyed.




                                                  8
     IT IS SO ORDERED.



                                          s/Timothy S. Black
                                    Judge Timothy S. Black



AGREED TO:



/s/ Brian P. O’Connor                     /s/ Michael A. Roberts
Brian P. O’Connor (0086646)               Michael A Roberts (0047129)
Santen & Hughes                           Graydon Head & Ritchey, LLP
600 Vine Street, Suite 2700               312 Walnut Street, Suite 1800
Cincinnati, Ohio 45202                    Cincinnati, Ohio 45202
(513) 721-4450/(513) 852-5994-fax         (513) 629-2799/(513) 333-4330
bpo@santenhughes.com                      mroberts@graydon.law
Attorney for Plaintiff                    Attorney for Defendant




                                      9
                                        EXHIBIT A
                                 UNDERTAKING AGREEMENT

           I, _________________________, hereby acknowledge that I have been provided with a

copy of and read the Protective Order Governing Confidentiality of Documents (the “Order”)

entered in Case No. 1:19-CV-01042 in the United States District Court of the Southern District of

Ohio, Western Division, and that I understand the terms, conditions, and restrictions it imposes on

any person given access to “CONFIDENTIAL” materials. I recognize that I am bound by the terms

of that Order, and I agree to comply with those terms.

           I will not disclose “CONFIDENTIAL” materials to anyone other than persons specifically

authorized by the Order and agree to return all such materials that come into my possession to

counsel from whom I received such materials. I consent to be subject to the personal jurisdiction

of the United States District Court of the Southern District of Ohio, Western Division, with respect

to any proceedings relative to the enforcement of the Order.

 Dated this __day of __________, 2020.
                                                   Printed Name


                                                   Signature


                                                   Home Address


                                                   City, State, Zip Code


                                                   Telephone Number


                                                   Job Title/Description



666748_1




                                                 10
